IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1550
                              Filed January 23, 2020


IN THE INTEREST OF M.S.,
Minor Child,

K.R., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals the termination of her parental rights to a child.

AFFIRMED.



       Katharine Massier of Branstad & Olson Law Office, Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.

       Nicole Garbis Nolan of Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

         A mother appeals the termination of her parental rights to a child, born in

2018.1 She contends (1) the record lacks clear and convincing evidence to support

the grounds for termination cited by the district court and (2) the department of

human services failed to make reasonable efforts toward reunification.

I.       Grounds for Termination

         The mother had three children, two of whom were the subject of child-in-

need-of-assistance proceedings dating back several years. Among the allegations

precipitating department involvement with the older children was an assertion by

one of them that the man with whom the mother was having a relationship asked

the nine-year-old child to engage in sex acts. The child told her mother, who

reported the matter to the department.

         The mother continued her relationship with the man notwithstanding her

daughter’s disclosure. Eventually, she gave birth to the child who is the subject of

this appeal. The man alleged to have abused her older child was the father of this

child.

         The child was removed from parental custody three days after his birth,

based on the history with the older children. The child was later adjudicated in

need of assistance.      He remained out of the mother’s custody through the

termination hearing.

         The district court terminated the mother’s parental rights pursuant to two

statutory provisions. We will focus on Iowa Code section 232.116(1)(h) (2019),


1The child’s father voluntarily dismissed his appeal of an order terminating his
parental rights.
                                          3


which requires proof of several elements, including proof the child cannot be

returned to the mother’s custody. See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012)

(“When the juvenile court terminates parental rights on more than one statutory

ground, we may affirm the juvenile court’s order on any ground we find supported

by the record.”). The district court determined the State proved the ground based

on the “mother’s failure to act in an appropriate protective capacity for any of her

children, [the] [m]other’s inability or unwillingness to recognize unsafe

relationships, and her continued relationship with individuals who pose a safety

risk to her children.” On our de novo review, we find support for this reasoning.

       We begin with the mother’s testimony.           She acknowledged ongoing

interactions with the father of her youngest child. When asked why she continued

to have contact with him she answered, “I think there’s a lot of things that I’m trying

to figure out and understand and sort out, and I don’t know.” When asked if he

was a safe person to parent the child, she answered, “I don’t know.” When asked

if she was minimizing her relationship with the father she responded, “I think I don’t

know. I think I’m really trying to figure it out.” Finally, when asked if she thought

she was currently setting appropriate boundaries with the father, she responded,

“I think I have to figure out what those look like.” The mother’s testimony alone

supports the district court’s finding that she failed to grasp the seriousness of the

threat the father posed to the child.

       We recognize the mother was “consistent in attendance” at therapy

sessions to address her diagnoses of “unspecified trauma” and “stressor-related

disorder,” which underlay her difficulties safeguarding her children. We also are

cognizant of the therapist’s opinion that the mother’s “mental health symptoms
                                           4


[were] not impairing her parenting.” We have no reason to quarrel with the opinion,

as far as it went. But the therapist also said the mother was continuing to process

boundaries with the father, testimony that corroborates the mother’s equivocal

statements at the termination hearing about whether she understood the

ramifications of her relationship with the father.

       The mother had yet to prioritize the safety of her child. While the department

overstated the import of certain contacts she had with the father,2 we are

persuaded by the caseworker’s testimony that the mother “was not able to gain

insight of why her relationship with [the father] [was a] protective concern” and

“was not able to build the protective capacities so that she [could] . . . keep her

child safe.”    Clear and convincing evidence supports the district court’s

determination that the child could not be returned to the mother’s custody at the

time of the termination hearing.

II.    Reasonable Efforts

       The department has an obligation to make reasonable efforts to reunify

parent and child. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). The mother argues

the department fell short of its obligation by “cancel[ing] a significant number of”

visits with the child. She testified sixteen to eighteen visits were cancelled and

only one was made up.


2 The department highlighted two FaceTime calls the mother had with the father
during her supervised visits with the child, as evidence of ongoing inappropriate
contact. However, the service provider who was present during the calls noted
that one of them was initiated by the father to inform the supervisor he was sick
and could not participate in his supervised visit with the child. The provider testified
the call lasted approximately four minutes. The second call was similarly initiated
by the father to ask the service provider about changes in his visit times because
he did not have the service provider’s number.
                                        5


      Service provider notes of visits corroborate the mother’s testimony. They

document multiple instances of provider-initiated delays in visitation start times.

The department employee charged with overseeing the case disagreed that only

an hour was made up, but she could not recall the precise number of hours the

department added. However, a report prepared by the department stated the

department caseworker met with the service provider and her supervisor and

reached an agreement to have the provider “add 30 minutes time to exi[s]ting

visits” in addition to providing one extra visit. Based on this agreement and

provider notes documenting extensions of certain visits, we conclude the

department satisfied its reasonable-efforts mandate.

      We affirm the termination of the mother’s parental rights to her child.

      AFFIRMED.